Title: From John Adams to Joseph Palmer, 26 September 1774
From: Adams, John
To: Palmer, Joseph


     
      Dr Sir
      Phyladelphia September 26. 1774
     
     Yesterday I had the Pleasure of receiving yours of the fourteenth Instant for which I am very much obliged to you. I receive a greater Pleasure from the Letters of my Friends, than ever, and every Line We receive is of Use to us.
     Before this reaches you, the Sense of the Congress concerning your Wisdom, Fortitude and Temperance, in the Massachusetts in general and the County of Suffolk in particular, will be public, in our Country. It is the universal Sense here that the Mass. Acts, and Murder Act ought not to be Submitted to a Moment. But then, when you ask the Question what is to be done? They answer Stand Still—bear, with Patience, if you come to a Rupture with the Troops all is lost. Resuming the first Charter, absolute Independency &c are Ideas which Startle People here.
     It Seems to be the general Opinion here that it is practicable for Us in the Massachusetts to live wholly without a Legislature and Courts of Justice as long as will be necessary to obtain Relief. If it is practicable, the general Opinion is, that We ought to bear it. The Commencement of Hostilities is exceedingly dreaded here. It is thought that an Attack upon the Troops, even tho it should prove successfull and triumphant, would certainly involve the whole Continent in a War. It is generally thought here that the Ministry would rejoice at a Rupture in Boston, because that would furnish him with an Excuse to the People at home, and unite them with him in an opinion of the Necessity of pushing Hostilities, against Us.
     On the Contrary, the Delegates here and other Persons from all Parts, are universally, very Sanguine, that if Boston and the Massachusetts can possibly Steer a middle Course between Obedience to the Acts, and open Hostilities with the Troops, the Exertions of the Colonies, will procure a total Change of Measures and full Redress for Us.
     However my Friend, I cannot, at this Distance pretend to judge. We must leave all to your Superiour Wisdom.
     What you propose, Sir, of holding out Some Proposal which shall shew our Willingness to pay for our Protection at Sea is a Subject, often mentioned in private Conversation here. Many Gentlemen have pursued the Thought, and digested their Plans. But what is to be the Fate of them I cant Say.
     
     It is my opinion, sir, that we do our full Proportion towards the Protection of the Empire, and towards the Support of the naval Power. To the Support of the standing Army, We ought never to contribute voluntarily.
     A Gentleman, put into my Hands a Plan, a few Days ago, for offering to raise 200,000 £. St. annually and to appropriate it to the maintenance of a Ship of War.
     But is not this Surrendering our Liberty? I have not Time however to discuss these Questions at present. I hope to have the Pleasure of considering these Things in private Conversation—mean Time, I pray God to direct assist and protect you, and all our Friends, amidst the Dangers that Surround you.
     Am glad to hear Mr. Cranch is about taking Refuge at Braintree. I wish every living Creature, except the Tories, was well provided for in the Country. My Respects to all your worthy Family. I remain, with great Respect, your Friend and humb sert,
     
      John Adams
     
    